Citation Nr: 1615787	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  01-07 066A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a retained foreign body, left posterior neck.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 10 percent for a scar on the forehead.

4.  Entitlement to a compensable rating for a shell fragment wound, left scrotum.

(An additional claim of entitlement to a rating higher than 10 percent for postoperative epididymectomy, left, with chronic epididymitis, status post left orchectomy is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), denying his claims of entitlement to service connection for PTSD and for higher ratings for the scar on his forehead and shell fragment wound, left scrotum.  He also appealed a more recent January 2011 rating decision denying his petition to reopen his previously-denied claim of entitlement to service connection for a retained foreign body, left posterior neck.  

The Veteran was previously represented by a veteran's service organization (VSO) in this appeal, namely, by The American Legion (AL).  During the pendency of this appeal, however, he retained the services of a private attorney, although the November 2008 VA Form 21-22a, "Appointment of Individual as Claimant's Representative," as well as the accompanying fee agreement, indicate the attorney is only representing the Veteran regarding the issue of whether a rating higher than 10 percent is warranted for postoperative epididymectomy, left, with chronic epididymitis, status post left orchiectomy.  This other claim is being addressed in a separate Board decision.  Correspondence from the VSO in March 2016 indicates the AL is no longer representing the Veteran in this appeal, even as concerning these remaining claims, citing his retention of the private attorney, albeit concerning the other claim mentioned, constitutes a dismissal of the AL as his representative according to their Code of Procedures.  Therefore, since this VSO is no longer representing the Veteran, and as the private attorney has limited his representation to an issue not being addressed in this decision, the Board concludes the Veteran is self-represented in relation to these particular claims, so proceeding pro se.  

With regards to the petition to reopen the previously-denied claim of entitlement to service connection for a psychiatric disorder, service connection for PTSD was denied by the Board in August 1997.  The RO's denial of this service-connection claim for a psychiatric disorder, again claimed as PTSD, was erroneously addressed as an original claim in the June 2008 rating decision precipitating this appeal, meaning it was not rightly adjudicated instead as a petition to reopen this previously-denied claim, so not on the basis of whether new and material evidence had been received.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Considering, however, that the Veteran was previously denied service connection specifically for PTSD, and is again claiming entitlement to benefits for this same condition, the Board concludes that the issue on appeal is properly characterized as a petition to reopen, as opposed to an original claim like that adjudicated by the RO.  In any event, since the Board is reopening this claim because there is the required new and material evidence since the prior, final and binding, decision denying this claim, the Veteran is not harmed by the Board's recharacterization of this issue.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim).

Here, after reopening this claim, rather than immediately readjudicating this claim on its underlying merits, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.  Whereas, instead, the Board is going ahead and fully deciding the claims concerning whether there also is new and material evidence to reopen the previously-denied claim for service connection for retained foreign body, left poster neck, and the 
increased-rating claims.  

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Also, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A prior December 2002 rating decision that earlier considered and denied the petition to reopen the previously-denied claim for service connection for retained foreign body, left posterior neck, was not appealed.

2.  Moreover, the additional evidence since received does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.

3.  A prior August 1997 Board decision that earlier considered and denied service connection for PTSD also was not appealed.

4.  However, additional evidence since received relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

5.  The scar on the Veteran's forehead scars does not have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features and does not result in two or three characteristics of disfigurement. 

6.  The shell fragment wound, left scrotum, is not painful on examination. 



CONCLUSIONS OF LAW

1.  The December 2002 rating decision earlier considering and denying a petition to reopen the previously-denied claim for service connection for foreign body, left posterior neck, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The August 1997 Board decision earlier considering and denying service connection for PTSD is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2015).

4.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria are not met for a rating higher than 10 percent for the scar on the Veteran's forehead.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7800 (2008).

6.  The criteria also are not met for a compensable rating for the shell fragment wound of his left scrotum.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent (noncompensable) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of the specific DCs that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As concerning these claims being decided (rather than remanded for further development), the Veteran was notified in letters dated in April 2008 and February 2010 regarding the type of evidence needed to establish or substantiate these claims.  He was instructed on how to establish his entitlement to service connection, including the need to submit new and material evidence to reopen the previously considered and denied claim for service connection for foreign retained body, left posterior neck, as well as advised of the basis of the prior denial of this claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191  (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the Federal Circuit Court, decided after Kent, supports this conclusion. For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Veteran was provided this level of notice.

In addition to that, to show entitlement to an increased evaluation for his service-connected disability, the evidence as mentioned must show the Veteran's disability has gotten worse.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  All of the letters notified him of the criteria for assigning a "downstream" disability rating and an effective date, that is, in the eventuality service connection was granted for a particular disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As for VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, as well as had him undergo medical examinations in furtherance of his claims for necessary opinions.  38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in April 2008, June 2010, February 2012, and August 2012.  38 C.F.R. § 3.159(c)(4).  These VA examinations and/or opinions are sufficient to decide these claims, as the examiners performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorder being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that a VA examination for the petition to reopen the previously-denied claim of service connection for retained foreign body, left posterior neck, was not obtained; however, an examination is unnecessary if no new and material evidence has been received (as is the case in this instance concerning this particular claim).  See 38 C.F.R. § 3.159(c)(4)(iii).

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and binding and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2015).  A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id., at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Retained Fragment Wounds, Left Posterior Neck

Service connection for retained missile fragments in the head was initially denied by the Board in April 1985 as there was no evidence of injury or aggravation while in service.  Petitions to reopen were denied by the Board in April 1989, and by the RO in August 1989, November 1999, and December 2002 as new and material evidence showing that the retained foreign body was incurred in service was not presented.  Many years later, in May 2009, the Veteran filed another petition to reopen this claim.

Relevant evidence of record at the time of the December 2002 decision consisted of the Veteran's STRs, post-service medical records, and VA examinations in November 1980 and June 1983.  His STRs showed that he was treated for a shell fragment wound penetrating the left leg, left forearm, and scrotum in July 1953.  There is no indication of any wounds to his left posterior neck.  His July 1954 separation examination showed a normal neck and no wounds to the left posterior neck were noted.  Post-service treatment records included X-rays in November 1977 that showed small metallic densities.  However, X-rays in February 1978 of the cervical spine did not mention any retained foreign bodies.  The November 1980 VA examination report shows that the Veteran had foreign body (metallic density) in soft tissues of the neck; no opinion relating the retained bodies to the Veteran's service was provided.  X-rays in April 1983 showed metallic fragments at the posterior and left side of the neck, probably representing shrapnel fragments.  The June 1983 VA examination report included the April 1983 X-rays; scars of the forearm, leg, and frontal region from the in-service injuries were diagnosed, but not of the neck.  The examiner did not opine that the Veteran had a retained foreign body of the left posterior neck that was incurred in or aggravated by his military service.  The evidence after the 1983 examination continues to show foreign bodies in the neck, see, e.g., November 1997 X-rays, yet no opinion relating such to the Veteran's military service is of record.  

Accordingly, at the time of the denial in 2002, the claims folder contained no competent and credible, i.e., probative evidence that the Veteran had retained foreign bodies of the left posterior neck incurred or aggravated by his military service.  Thus, the RO denied the petition to reopen the previously-denied claim for service connection.  The Veteran did not appeal the RO's decision and that denial consequently became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the December 2002 decision is final and binding, absent an appeal or some other exception, the Board is cognizant of the holding of the Federal Circuit Court in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit Court found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362.  Here, no additional material evidence pertinent to the claim was received within the relevant time period of the 2002 decision.  Nor were official service department records, including STRs, not considered in that decision but later obtained, which also, if true, would vitiate the finality of that earlier decision.  According to 38 C.F.R. § 3.156(c)(i) and (ii), official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  

The December 2002 rating decision is thus a final and binding determination.  

The relevant evidence received since that December 2002 denial consists of treatment records and the Veteran's contentions.  None of his treatment records contain any opinion relating any foreign bodies in his left posterior neck to his military service, to include the July 1953 shell fragment wounds.  His contentions are cumulative or duplicative of his previous assertions, so merely making these same arguments, again, is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, merely continuing to receive treatment for this claimed condition, without direct or even presumptive association of it with his service, is not new evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993); and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  In sum, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

The Court however has interpreted the language of § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with the 
post-VCAA version of 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).

In this case, unfortunately, the newly-received evidence does not relate to unestablished facts necessary to reopen the previously-denied claim for service connection for retained foreign body, left posterior neck.  No competent medical professional has provided any opinion indicating that any foreign bodies in the Veteran's neck are related or attributable to his military service.  The Veteran's statements and treatment records also are not material to his claim since they fail to suggest any retained foreign bodies, left posterior neck, are related or attributable to this military service.  Indeed, since a layman, he lacks the competence to make this critical determination of causation.

Because, for these reasons and bases, the additional evidence submitted or otherwise obtained since the prior final and binding decision is not new and material, the claim is not reopened and the benefit-of-the-doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psychiatric Disorder, including PTSD

Service connection for PTSD was denied in an August 1997 Board decision as the evidence showed that a diagnosis of PTSD had been ruled out by VA examiners.  The Veteran did not appeal that earlier denial.  Many years later, in June 2007, he filed a petition to reopen this claim.  

Relevant evidence of record at the time of the more recent August 1997 decision consisted of the Veteran's STRs, DD Form 214s, post-service medical records, VA examination reports dated in December 1980, July 1990, and August 1992, and the transcript of his testimony during his May 1992 hearing.  His July 1954 separation examination did not show any psychiatric disorder.  His DD Form 214 from his first period of service shows that he received the Purple Heart Medal, as well as the Combat Infantry Badge (CIB).  His post-service treatment records showed diagnoses of various psychiatric diagnoses dating back to July 1976.  At that time, he was diagnosed with anxiety.  He was diagnosed with depressive neurosis at the conclusion of his December 1980 VA examination; dysthymic disorder at the conclusion of his July 1990 VA examination; and chronic dysthymia at the conclusion of his August 1992 VA examination.  [The Board observes that only the first page of the 1990 examination is of record; however, the August 1997 Board decision shows the diagnosis from that examination.]  Compared to the VA examinations, private physicians diagnosed the Veteran with PTSD.  See March 1990 Drs. R.D. and M.C. evaluations.  

Witnesses at the May 1992 hearing included Drs. R.D. and M.C., who both testified that the Veteran had PTSD.  See May 1992 Hearing Transcript (T.) at 5, 19.  There contrarily was no evidence of a diagnosis of PTSD by VA.  

Accordingly, at the time of the denial in 1997, the claims folder contained no competent and credible, i.e., probative evidence that there was a confirmed (at the time meaning "clear") diagnosis of PTSD since the VA and private examiners disagreed over whether the Veteran met the criteria for this diagnosis.  Thus, the Board denied the claim for service connection.  The Veteran did not appeal the Board's decision and that denial consequently became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  

In reaching the conclusion that the August 1997 decision is final and binding, absent an appeal or some other exception, the Board is cognizant of the holding of the Federal Circuit Court in Bond, 659 F.3d 1362.  However, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2015).  Here, the August 1997 Board decision was the appellate decision for a claim filed in July 1990.  Nor were official service department records, including STRs, not considered in that decision but later obtained, which also, if true, would vitiate the finality of that earlier decision.  According to 38 C.F.R. § 3.156(c)(i) and (ii) , official service department records include STRs.  See also Vigil, 22 Vet. App. 63.  The August 1997 Board decision is thus a final and binding determination.  

The first thing worth pointing out in discussing the additional evidence received since the 1997 decision is that a "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f) (2015).  The Court has taken judicial notice of the mental health profession's adoption of the DSM as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror). Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The relevant evidence received since that August 1997 denial consists of treatment records, VA examinations in April 2008 and February 2012, and the Veteran's contentions.  The Veteran was diagnosed with depressive disorder, not otherwise specified (NOS) at the 2008 examination.  No diagnosis was rendered at the 2012 examination.  

Since the Veteran's claim, the Court has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In light of Clemons, the Board has considered whether the evidence supports a finding that the Veteran has a psychiatric disorder that may be related to his military service.  At the 2008 examination, the Veteran reported a stressor of combat experience.  Although he was not diagnosed with PTSD, he was diagnosed with depressive disorder, NOS.  This more recent evidence suggests he may have a psychiatric disorder related to his military service, whether PTSD or something else.  Therefore, the Board concludes that new and material evidence has been submitted to reopen this claim.  But rather than being immediately readjudicating this claim on its underlying merits, the Board is first remanding this claim for necessary further development.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolving in the Veteran's favor.  38 C.F.R. § 4.3.


The Court has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Scar of the Forehead

The Veteran is service-connected for a scar on his forehead.  This disability has been rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7800.  Amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).

DC 7800 prior to October 23, 2008, evaluated impairment from disfigurement of the head, face, or neck.  Pursuant to the criteria for rating skin disabilities effective prior to October 23, 2008, scars of the head, face, or neck warrant a 10 percent rating if they have one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with two or three characteristics of disfigurement.  Id.  

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with four or five characteristics of disfigurement.  Id.  


An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with six of more characteristics of disfigurement.  Id.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Note (3) provides that unretouched color photographs should be taken into consideration.  Id. 

The Veteran was afforded a VA examination in April 2008.  He reported experiencing pain on rainy and cold days, as well as occasional headaches that could last up to a whole day.  He reported no pain in the scar itself unless pain was beyond moderate (which occurred approximately once per month), usually after several consecutive cold and rainy days.  Examination revealed mild depression of the scar.  The maximum width was 3.0 cm. and the maximum length was 1.0 cm.  There was no tenderness on palpation; adherence to underlying tissue; limitation of motion or loss of function; underlying soft  tissue damage; skin ulceration or breakdown over scar; underlying tissue loss; elevation of scar; disfigurement of the head, face or neck; or induration or inflexibility.  The scar was the same color as normal skin and was normal in texture.  No photographs were provided.  


The Veteran was provided with a neurological VA examination in June 2010.  He reported that he had suffered from headaches ever since he received shell fragment wounds in the left neck.  The Veteran was diagnosed with tension-type headache.  The examiner opined that the condition was less likely as not caused by or a result of service-connected residual of forehead scar.  The examiner reported that during that day's interview, the Veteran claimed that the pain irradiated from the shell fragment he had in his left neck.  He did not refer any pain in the area of the scar of the left forehead.  The examiner observed that during examination, that area was found to be non-tender, and palpation did not stimulate any neuralgic pain.  The examiner opined that the Veteran's description of his headache appeared to be more of a tension-type headache.  The examiner concluded that it was also not part or partial of the symptomatology of the service-connected condition, due to the same reason stated above.  

At a VA examination in August 2012, there were no complaints, nor functional impairment reported during that day's examination.  Examination revealed that there were no painful or unstable scars of the head, face, or neck.  The Veteran had a well healed scar on the left forehead area that measured 1.0 by 0.1 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of motion.  There was a very mild depression of the left forehead scar.  The examination report included a color photograph.  

There are no treatment records showing treatment for this service-connected disability.  The Veteran has not reported that this disability results in two more characteristics of disfigurement or visible or palpable tissue loss with either gross distortion or asymmetry of one feature or paired sets of features.  

After reviewing all of the evidence, the Board has concluded that a rating higher than 10 percent is not warranted.  The next higher rating of 30 percent contemplates visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.  

In this case, the VA examinations as well as treatment records, in addition to the Veteran's contentions, have not shown that this disability results in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  The evidence also fails to show that this scar has two more characteristics of disfigurement as defined by Note (1) of the diagnostic code.  

The Board has considered whether a rating higher than 10 percent is warranted under other diagnostic codes used to evaluate scars.  The only diagnostic code with ratings higher than 10 percent is DC 7801, which evaluates scars other than head, face, or neck.  As the Veteran's scar is on his forehead, DC 7801 is inapplicable.  Furthermore, as no limitation of function of affected part has been shown, a rating under DC 7805 is not warranted.  Therefore, the Board concludes that a compensable rating under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7805 (2008).

The Board has also considered the Veteran's contention that his headaches are related to this service-connected scar.  But the June 2010 examiner opined that the Veteran's headaches were less likely as not caused by or a result of service-connected residual of forehead scar.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.:).  No medical professional has provided any opinion indicating that any headaches are associated with the Veteran's service-connected disability.  So absent this association, or inability to disassociate one from the other, there is not the required reasonable doubt to resolve in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating higher than 10 percent for this forehead scar.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  38 U.S.C.A §5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Shell Fragment Wound, Left Scrotum

The Veteran is service-connected for a shell fragment wound, left scrotum.  This disability has been rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.118, DC 7804.  As noted above, amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).

Pursuant to DC 7804 prior to October 23, 2008, scars which are superficial and painful on examination warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1 (2008).

The Veteran was afforded a VA examination in April 2008.  He was diagnosed with no scrotal scar.  The examiner reported that the Veteran's scrotum had no visible scar.  The examiner also reported that there was no underlying soft tissue damage.  

The Veteran was provided VA examinations in August 2012 for his service-connected left testicle disability as well as the scar.  In the examination report for the Veteran's left testicle, the examiner reported that there was no evidence of hyper nor hypopigmentation and no keloid formation.  In the scar portion of the examination, the examiner noted that no complaints, nor functional impairment was reported during that day's examination.  The examiner reported that the scar was not painful and/or unstable.  Examination revealed a well healed, non-tender linear superficial scar at suprapubic area.  The examiner reported that there was no evidence of scars on scrotal skin.  It measured 29 cm. in length.  The examiner noted that it was worth mentioning that physical examination showed no visible scar of the scrotal skin.  

There are no treatment records showing treatment for this service-connected disability.  The Veteran has not reported that this scar is unstable or painful.  
After reviewing all of the evidence, the Board has concluded that a compensable rating is not warranted.  A compensable rating under DC 7804 contemplates a scar that is painful on examination.  The VA examinations, as well as treatment records, do not show that the scar is painful on examination.  In fact, no scar was diagnosed at the 2008 examination, while the 2012 examiner reported that it was well healed and also specifically noted that physical examination showed no visible scar of the scrotal skin.  As these VA examiners' reports concerning this disability were formed after interviewing and examining the Veteran, the Board accords them a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the criteria for a compensable rating have not been met.

In finding that a compensable rating is not warranted, the Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  As DC 7800 evaluates scars and disfigurement of the head, face or neck, it is not applicable to evaluate the Veteran's left scrotum.  A 10 percent rating under DC 7801 is warranted for scars not of the head, face or neck that are deep or that cause limited motion consisting of an area or areas of at least 6 square inches (39 sq. cm.); a note which follows the rating criteria defines a deep scar as one associated with underlying soft tissue damage.  In this case, the evidence does not show that the Veteran's scar is deep and covers an area of at least 6 square inches.  A 10 percent rating under DC 7802 requires that the scar cover an area of 144 square inches (929 sq. cm.) or greater, which has not been shown.  DC 7803 provides for a 10 percent rating when the scar is unstable; a note which follows the rating criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The evidence has not shown that the Veteran's scar is unstable.  Lastly, DC 7805 provides for a rating for limitation of function of affect part.  Here, no limitation of function has been shown on examination or in the Veteran's treatment records.  Therefore, the Board concludes that a compensable rating under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7805 (2008).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for this shell fragment wound, left scrotum.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  38 U.S.C.A §5107; 38 C.F.R. §§ 3.102, 4.3.

Extra-Schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's forehead and left scrotum symptoms and consequent disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extra-schedular consideration is not warranted in this instance.  


Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part and parcel of the claim for an increased rating.  In this particular case at hand, however, the Veteran has not argued, and the record does not otherwise reflect, that his forehead and scrotum disabilities render him unemployable, meaning incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.  Accordingly, the Board concludes that a derivative claim for a TDIU has not been raised.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for retained fragment wound, left posterior neck, is denied.

However, new and material evidence having been received, the claim for service connection for a psychiatric disorder, including PTSD, is reopened, subject to the further development of this claim on remand.

Entitlement to a rating higher than 10 percent for the scar on the forehead is denied.

Entitlement to a compensable rating for the shell fragment wound, left scrotum, also is denied. 



REMAND

Regrettably, a remand is necessary for further development before readjudicating the Veteran's claim for a mental disorder on its underlying merits.  As already discussed, he was diagnosed with depressive disorder, NOS.  However, no medical opinion regarding the etiology has been provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please also note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the local San Juan VA Medical Center (VAMC).  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder (so irrespective of the particular diagnosis - PTSD, depressive disorder,, NOS, or whatever).  His claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.
   
The examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed psychiatric disorder is related or attributable to the Veteran's military service - including to his experiences in combat.  Given the medals he received, including especially the Purple Heart Medal and CIB, his combat service is conceded.  38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.304(d) and (f)(2).

For all of the above requested opinions, a complete rationale should be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If not, return the report for all necessary additional information.


4.  Then readjudicate this remaining claim on its underlying merits (de novo) in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him an SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


